MORRISON, Judge.
The offense is the possession of whiskey in a dry area for the purpose of sale, with a prior conviction alleged to enhance the punishment; the punishment, 18 months in jail and a fine of $1,500.
The statement of facts appearing in the record was not filed with the clerk of the trial court as required by Article 759a, § 4, Vernon’s Ann.C.C.P. Therefore, ■the statement of facts and the informal bills of exception indexed therein cannot be considered.
The complaint and . information, as well as all matters of procedure, appear regular; therefore, nothing is presented for review.
The judgment, of the trial court is affirmed. :.: